RENDERED: APRIL 1, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                      NO. 2021-CA-0171-MR

DAVID CIOCHETTY AND ROBIN
CIOCHETTY                                           APPELLANTS


            APPEAL FROM WARREN CIRCUIT COURT
v.            HONORABLE JOHN R. GRISE, JUDGE
                   ACTION NO. 18-CI-01397


FOUNTAIN TRACE HOMEOWNERS’
ASSOCIATION, INC. AND STEVE
NELSON, D/B/A PROVIDENCE
HOMES                                                APPELLEES

AND


                      NO. 2021-CA-0177-MR

STEVE NELSON, D/B/A
PROVIDENCE HOMES                                    APPELLANT


            APPEAL FROM WARREN CIRCUIT COURT
v.            HONORABLE JOHN R. GRISE, JUDGE
                   ACTION NO. 18-CI-01397
FOUNTAIN TRACE HOMEOWNERS’
ASSOCIATION, INC.; DAVID
CIOCHETTY; AND ROBIN
CIOCHETTY                                                        APPELLEES

AND


                           NO. 2021-CA-0243-MR

FOUNTAIN TRACE HOMEOWNERS’
ASSOCIATION, INC.                                       CROSS-APPELLANT


            CROSS-APPEAL FROM WARREN CIRCUIT COURT
v.               HONORABLE JOHN R. GRISE, JUDGE
                      ACTION NO. 18-CI-01397


DAVID CIOCHETTY; ROBIN
CIOCHETTY; AND STEVE NELSON,
D/B/A PROVIDENCE HOMES                                   CROSS-APPELLEES



                              OPINION
                      REVERSING AND REMANDING

                                ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

GOODWINE, JUDGE: David and Robin Ciochetty (“the Ciochettys”) appeal

from the September 13, 2019 and November 5, 2020 orders of the Warren Circuit

Court. Steve Nelson, d/b/a Providence Homes (“Nelson”) appeals from the same.



                                     -2-
Fountain Trace Homeowners’ Association, Inc. (“Fountain Trace”) cross-appeals.

After careful review and consideration of the parties’ oral arguments, we reverse

and remand for entry of an order consistent with this Opinion.

                                 BACKGROUND

             The Ciochettys own property in the Fountain Trace subdivision in

Bowling Green, Kentucky. Properties in Fountain Trace are subject to various

deed restrictions. In 2018, the Ciochettys planned to construct an addition to their

home in Fountain Trace with Nelson acting as their contractor for the project. On

June 27, 2018, the Ciochettys sent Barry Cummings (“Cummings”), the Chairman

of the Fountain Trace Architectural Review Committee (“ARC”), an email stating

the following:

             I understand you are on the [ARC]. Attached is the
             exterior view of our addition to our house; we are adding
             bedrooms, and an office, and a garage, plus added a
             storage room and a laundry room (our existing one looks
             like a broom closet). Our builder is Steve Nelson of
             Providence Homes; he has been given a copy of the
             [Fountain Trace] restrictive covenants, plus the separate
             ones for Fountain Trace Estates. Exterior building
             materials will match the existing structure, adding approx.
             3100 sq. feet. He is taking care of permits and inspections.
             I combined the lots into one soon after we moved in 2006.

             The existing structure on the exterior front view ends at
             the shuttered window; because of the length; we are
             adding a secondary front door, per fire code.




                                         -3-
Record (“R.”) at 333. Attached to the email was a one-page document depicting

the front exterior of the addition. The image contained no notations as to the size,

height, depth, elevation, or floorplan of the addition. No additional details, images,

plans, or blueprints were attached to the email or given to the ARC at that time.

Neither Cummings nor any other member of the ARC responded to the email.

             Thereafter, Nelson commenced construction of the addition for the

Ciochettys. On September 6, 2018, after construction had begun, Cummings sent

the Ciochettys an email on behalf of the ARC demanding they cease construction

because “the requisite plans and specifications have not been submitted for review

to or approved by the Architectural Committee of Fountain Trace Homeowners

Association, as required by Article III, Section One of the Declaration of

Restrictive Covenants for Fountain Trace.” Id. at 335. Cummings requested the

Ciochettys send the ARC the relevant blueprints, elevations, and detailed

specifications. On the same day, David Ciochetty responded to Cummings’ email

by sending him the blueprints for the addition to “satisfy the Article III provision.”

Id. at 336. Within his message, David also takes responsibility by stating, “this is

my fault; go easy on our builders.” Id. The blueprints provided detailed

information regarding the proposed construction. In addition to having a second

front entrance, the blueprints indicated the addition would contain a dining room,

kitchen, family room, two master suites, an additional bedroom and bathroom, and


                                         -4-
a laundry room, as well as a two-car garage, lawnmower garage, additional storage

space, and two covered porches. The addition was planned to total 4,557 square

feet.

             After reviewing information and documentation provided by the

Ciochettys and Nelson, the ARC declined the request for approval of the addition

on September 14, 2018. The ARC determined the addition violated the

neighborhood’s restrictive covenants, including Article III, Section I,

             as they are not in harmony with the intended design of
             Fountain Trace Subdivision and Section II of Fountain
             Trace Subdivision, and are not in harmony with the
             external design and location in relation to the surrounding
             structures and topography. The proposed construction is
             also two houses and more than a single family dwelling,
             as prohibited by Article IV Section One of the Declaration
             of Restrictive Covenants of Fountain Trace[.]

Id. at 343. The Ciochettys were given thirty days to remove the partially-

constructed addition from their property.

             Article III, Section I of Fountain Trace’s restrictive covenants states

             No building, fence, wall, pool, or other structure
             (including a detached garage) shall be commenced,
             erected or maintained upon the Properties, nor shall any
             exterior addition to or change in alteration therein be made
             until the plans and specifications showing the nature, kind,
             shape, height, materials, and location of the same shall
             have been submitted to and approved in writing as to
             harmony of external design and location in relation to
             surrounding structures and topography by the Developer.
             The Developer shall, at its sole discretion, retain the right
             to disapprove building plans that it does not feel are in


                                         -5-
             harmony with the intended design of the Subdivision.
             Such disapproval may follow even though submitted plans
             meet all other requirements and guidelines, including
             square footage minimums, as outlined below. After
             Developer shall have conveyed title to all Lots, the
             architectural control shall be vested in the Association, or
             in an architectural committee composed of three (3) or
             more members of the association appointed by the
             Association. In the event said Developer, Association, or
             Association’s designated committee, as the case may be,
             fails to approve or disapprove such design and location
             within thirty (30) days after said plans and specifications
             have been submitted to it, approval will not be required
             and the Article will be deemed to have been fully complied
             with. The Developer, or after the delivery of architectural
             control to the Association or its architectural committee,
             said Association or committee, may vary the established
             building lines, in its sole discretion, where such variance
             is not in conflict with applicable zoning regulations. No
             building shall be constructed except in accordance with
             the plans and specifications approved by the developer or
             the association.

Id. at 247-48.

             The Ciochettys filed a complaint in the Warren Circuit Court seeking

a declaratory judgment that they had complied with the neighborhood’s restrictive

covenants and were authorized to proceed with construction. Nelson later

intervened in the lawsuit.

             The parties filed cross-motions for partial summary judgment

regarding whether the Ciochettys’ June 27, 2018 email was an adequate

submission to the ARC under Article III, Section I. In its September 13, 2019

order, the circuit court granted the Ciochettys’ motion for partial summary

                                         -6-
judgment, finding their email was “near the bare minimum of what [was] required

to trigger a response” from the ARC. Id. at 356. In reference to the attached

exterior drawing, the court found “[t]his attachment contained no scale as to the

height of the addition. However, many details can be inferred from the exterior

view because it shows a front door and the edge of the Ciochettys’ existing house.

For some reason unknown to this [c]ourt, the Ciochettys’ chose not to send the

builder’s plans that they apparently then possessed.” Id. at 349. The court further

determined “[t]he plain meaning of ‘plans and specifications’ in the restrictive

covenants required the Ciochettys disclose what they disclosed in the email to Mr.

Cummings.” Id. at 355-56. The court concluded that, while the Ciochettys could

proceed with construction because the ARC failed to respond to their submission

within thirty days, they were limited to building what was disclosed in the June 27,

2018 email. Id. at 356.

             Thereafter, the parties attempted mediation and, when that was

unsuccessful, the circuit court scheduled a hearing to determine whether the

Ciochettys’ addition, as it was constructed, was in conformity with the June 27,

2018 email and the court’s prior order. The primary issue before the court was

how “square footage” was defined and calculated under the restrictive covenants.

The circuit court heard testimony from Cummings, the Ciochettys, and Liz Nelson,

a representative of Providence Homes. The court permanently enjoined the


                                         -7-
Ciochettys from constructing the addition as planned because it did not conform

with the email. The court found the Ciochettys were limited to building 3,100

square feet in total and ordered the removal of a retaining wall they failed to

disclose in their email. Id. at 497. The circuit court denied the Ciochettys’ motion

to alter, amend, or vacate the order.

             This appeal followed.

                            STANDARD OF REVIEW

             “Because summary judgments involve no fact finding, this Court will

review the [trial] court’s decision de novo.” Isaacs v. Sentinal Insurance Company

Limited, 607 S.W.3d 678, 681 (Ky. 2020) (citation omitted). Summary judgment

is appropriate only where, “as a matter of law, it appears that it would be

impossible for the respondent to produce evidence at the trial warranting a

judgment in his favor and against the movant.” Id. at 680 (citation omitted). The

record must be viewed in the light most favorable to the respondent with all doubts

resolved in his favor. Id. at 680-81 (citation omitted).

             We also review a trial court’s interpretation of restrictive covenants de

novo. KL & JL Investments, Inc. v. Lynch, 472 S.W.3d 540, 544 (Ky. App. 2015)

(citation omitted). Under de novo review, we owe no deference to the trial court’s

interpretation. Id. (citations omitted).




                                           -8-
                                      ANALYSIS

             On appeal, the Ciochettys argue: (1) the circuit court erred in its

interpretation of Article III, Section I of the restrictive covenants; (2) the circuit

court incorrectly interpreted the definition of “square footage” as it relates to the

addition; (3) the circuit court incorrectly found their addition did not conform with

their June 27, 2018 email; and (4) the circuit court’s permanent injunction was

arbitrary and capricious. Nelson joins the Ciochettys in their arguments regarding

the definition of “square footage” and the court’s permanent injunction on

construction of the addition. On cross-appeal, Fountain Trace argues, in part, the

June 27, 2018 email was insufficient under Article III, Section I to require a

response from the ARC.

             We will first address whether the Ciochettys’ June 27, 2018 email

qualified as a submission under Article III, Section I necessitating a response from

the ARC. This is an issue of construction of the restrictive covenants.

             In the past, Kentucky courts strictly construed restrictive covenants,

resolving any doubt as to the grantor’s intent against the enforcement of the

covenant. KL & JL Investments, 472 S.W.3d at 545 (citation omitted). However,

this approach has evolved, and we no longer apply the rule of strict construction.

Id. (citation omitted). We now view restrictive covenants as “protection[s] to the

property owner and the public.” Id. (citation omitted).


                                           -9-
             “[R]estrictive covenants are to be construed according to their plain

language.” Hensley v. Gadd, 560 S.W.3d 516, 521 (Ky. 2018). “Parties are bound

by the clear meaning of the language used, the same as any other contract.” Id. at

522 (citation omitted). Every part of the restrictive covenant, like any other

instrument, shall be given meaning and effect when possible. Id. (citing

McFarland v. Hanley, 258 S.W.2d 3, 5 (Ky. 1953)).

             Where there is ambiguity, restrictive covenants must be construed

according to the intention of the parties which can be ascertained from the context

of the instrument. Parrish v. Newbury, 279 S.W.2d 229, 233 (Ky. 1955). “Often

the surrounding circumstances and the object which the covenant was designed to

accomplish, which may be revealed in part by a general scheme or plan of

development, are important considerations where the meaning is doubtful.” Id.

However, where there is no ambiguity, courts cannot refashion the restriction to

create ambiguity where none exists. Hensley, 560 S.W.3d at 522 (citation

omitted).

             We must first consider the plain meaning of the relevant terms used in

Article III, Section I. The restriction, in pertinent part, states

             [n]o . . . structure . . . shall be commenced, erected, or
             maintained upon the Properties, nor shall any exterior
             addition to or change in alteration therein be made until
             the plans and specifications showing the nature, kind,
             shape, height, materials, and location of the same shall
             have been submitted to and approved in writing as to

                                           -10-
             harmony of external design and location in relation to
             surrounding structures and topography by the Developer.
R. at 247 (emphasis added). The circuit court’s determination that “the plain

meaning of ‘plans and specifications’ in the restrictive covenants required the

Ciochettys disclose what they disclosed in the email” is insufficient.

             Neither “plans” nor “specifications” are defined in Kentucky case law

or Black’s Law Dictionary. The plain meaning of “plan” is “a drawing or diagram

drawn on a plane: such as (a) a top or horizontal view of an object” or “(b) a large-

scale map of a small area[.]” Plan, MERRIAM-WEBSTER DICTIONARY,

https://www.merriam-webster.com/dictionary/plan (last visited Feb. 1, 2022).

Furthermore, “specification” is defined as “a detailed precise presentation of

something or of a plan or proposal for something – usually used in plural[.]”

Specification, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-

webster.com/dictionary/specification (last visited Feb. 1, 2022). Most importantly,

specification requires explicit and detailed statements. Specifying, MERRIAM-

WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/specifying

(last visited Feb. 1, 2022).

             While the terms “plans” and “specifications” alone may appear vague

as to the specific information required of submissions to the ARC, the remaining

text of Article III, Section I provides clarity. The section explains precisely what

must be identified in writing by the party seeking approval from the ARC. Such a


                                         -11-
party must provide a drawing or diagram and detailed precise presentation of the

structure’s “nature, kind, shape, height, materials, and location.” Taken together

and giving the terms their plain meaning, there is no ambiguity as to the minimum

requirements of Article III, Section I.

             Herein, the Ciochettys’ June 27, 2018 email fails to meet those

minimum requirements. Neither the one-page drawing of the front exterior of the

addition nor the text of the email included sufficiently detailed information. Most

importantly, neither the email nor the attachment provided sufficient information

as to the shape or height of the addition. The email also makes no mention of the

retaining wall which was constructed as part of the addition. The Ciochettys

themselves conceded that the June 27, 2018 email was lacking in specificity when

they responded to Cummings’ September 6, 2018 email by sending him the

blueprints “to satisfy the Article III provision” of the restrictive covenants. R. at

336.

             Because the Ciochettys’ June 27, 2018 email did not meet the

minimum requirements for submissions made under Article III, Section I, the ARC

was not required to respond to their request. On this basis, the portion of Article

III, Section I allowing a party to proceed with construction if no decision is made

by the ARC within thirty days does not apply. The Ciochettys did not have

authorization to begin construction. On remand, the circuit court shall enter an


                                          -12-
order granting summary judgment in favor of Fountain Trace and permanently

enjoining the Ciochettys from building the addition as currently designed. Nothing

in this Opinion prohibits the Ciochettys from resubmitting modified plans and

specifications to ARC for approval. Without approval, the addition must be

removed in its entirety.

             We note that best practice would be for the ARC to respond in a

timely manner to any submission made by a resident regardless of the adequacy of

the submission. Additionally, if the ARC does not respond to their submission, it

would be prudent for the Ciochettys to follow up with ARC before making a

substantial investment in a construction project without approval.

             As our decision on the inadequacy of the Ciochettys’ email

submission is determinative of these appeals, we need not address the parties’

remaining arguments.

                                 CONCLUSION

             Based on the foregoing, we reverse and remand the September 13,

2019 and November 5, 2020 orders of the Warren Circuit Court for entry of orders

consistent with this Opinion.

             ALL CONCUR.




                                        -13-
BRIEFS FOR APPELLANTS/         BRIEFS FOR APPELLEE/
CROSS-APPELLEES DAVID &        CROSS-APPELLANT FOUNTAIN
ROBIN CIOCHETTY:               TRACE HOMEOWNERS’
                               ASSOCIATION, INC.:
Matthew J. Baker
Bowling Green, Kentucky        Tad T. Pardue
                               Ian A. Loos
                               Bowling Green, Kentucky
BRIEFS FOR APPELLANT STEVE
NELSON D/B/A PROVIDENCE        ORAL ARGUMENT FOR
HOMES:                         APPELLEE/CROSS-APPELLANT
                               FOUNTAIN TRACE
David F. Broderick             HOMEOWNERS’ ASSOCIATION,
R. Taylor Broderick            INC.:
Bowling Green, Kentucky
                               Ian A. Loos
ORAL ARGUMENT FOR              Bowling Green, Kentucky
APPELLANT/CROSS-APPELLEES
DAVID & ROBIN CIOCHETTY:

Matthew J. Baker
Bowling Green, Kentucky

ORAL ARGUMENT FOR
APPELLANT STEVE NELSON
D/B/A/ PROVIDENCE HOMES:

Brandon T. Murley
Bowling Green, Kentucky




                             -14-